IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                               DIVISION ONE
                     Respondent,
                                               No. 71033-8-1
                v.

                                               UNPUBLISHED OPINION
RAYMOND ELLIOTT,

                     Appellant.                FILED: FEB 1 7 2015


      PER CURIAM - Raymond Elliott appeals the sentence imposed following           Si    >-
                                                                                    -n    p
                                                                                    rn
his conviction for second degree burglary. He contends, and the State               c3

concedes, that his offender score should have been 12 instead of 13. The             _^

parties also agree that the standard range is the same whether the score is 12 or
                                                                                         as
13. In such circumstances, the scoring error is harmless. State v. Arao. 81 Wn.

App. 552, 569, 915 P.2d 1103 (1996) (error in calculating offender score was

harmless where standard range would be the same under proper score); State v.

Priest. 147 Wn. App. 662, 673, 196 P.3d 763 (2008). Nevertheless, because the

incorrect judgment and sentence should be corrected, we remand solely for the

court to correct the offender score on the judgment and sentence.

      Remanded for correction of the judgment and sentence.



                     FOR THE COURT:


                                             )